DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/19/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910655695 application as required by 37 CFR 1.55.

Claim Objections
Claims 2-14 and 16 are objected to because of the following informalities:

For claim 2, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 1, wherein, 
the target parameter is [[the]] a relative position of the display device relative to the augmented reality device; and 
the target parameter is [[the]] a size of the display device relative to [[the]] a target area of the augmented reality device.



The information display method according to claim 2, wherein the visual signal comprises: image information of a reality scene in the target area of the display device and/or information of a foreground process of the display device. 

For claim 4, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 3, wherein when the visual signal comprises the information of the foreground process of the display device, the step of judging the user reading scene comprises: 
monitoring the [[current]] foreground process of the display device; 
collecting [[the]] an attribute of the foreground process of the display device; 
if the attribute of the foreground process satisfies a first preset condition, determining [[the]] a type of the foreground process; and 
determining the user reading scene according to the type of the foreground process.

For claim 5, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 4, wherein when the foreground process is a browser process, the step of judging the user reading scene comprises: 
a browser; 
collecting [[the]] an attribute of the website domain name; 
if the attribute of the website domain name satisfies a second preset condition, determining [[the]] a type of the website domain name; and 
determining the user reading scene according to the type of the website domain name.

For claim 6, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 3, wherein when the visual signal comprises the image information of the reality scene in the target area of the display device, the step of judging the user reading scene comprises: 
determining the user reading scene represented by the image information by using a machine learning algorithm.

For claim 7, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 1, wherein the step of generating the second signal after processing the first signal comprises: 
analyzing all contents in the first signal; 
screening out a first target content from all contents in the first signal; and
generating the second signal according to the first target content.

For claim 8, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 7, wherein the step of generating the second signal according to the first target content comprises: 
screening the first target content and generating a second target content; 
searching for the second target content, and generating a first initial search result; 
generating a third target content according to the first initial search result; 
searching for the third target content, and generating a second initial search result; and 
determining the second initial search result as the second signal.

For claim 9, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 8, wherein the step of searching for the third target content comprises: 
dividing the third target content into a plurality of different sub-contents according to a first set of preset conditions; 
assigning different priorities to the plurality of the sub-contents according to a second set of preset conditions; and 
searching for the plurality of the sub-contents, and generating a first priority search result, a second priority search result and a third priority search result.

For claim 10, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 9, wherein the step of generating the second initial search result comprises: 
calculating the visual signal according to the first priority search result to generate a first calculation result; and 
if a parameter comparison result of the first calculation result and the second priority search result satisfies a particular preset condition, determining the first calculation result as the second initial search result.

For claim 11, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 9, wherein the step of generating the second initial search result comprises: 
calculating the visual signal according to the first priority search result to generate a first calculation result; and 
if a parameter comparison result of the first calculation result and the second priority search result does not satisfy a particular preset condition, determining the third priority search result as the second initial search result.



For claim 12, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 1, wherein the second signal is an initial second signal and wherein the step of generating the display signal after fusing the initial second signal with the target parameter comprises: 
updating the target parameter in real time; 
adjusting the display position of the initial second signal according to the target parameter; and 
determining the adjusted second signal as the display signal.

For claim 13, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 12, wherein prior to the step of performing information display on the display interface of the augmented reality device according to the display signal, the method further comprises: 
adjusting [[the]] a display number and [[the]] a layout design of the initial second signal according to the target parameter.

For claim 14, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 12, wherein prior to the step of determining the adjusted second signal as the display signal, the method further comprises: 
adjusting [[the]] a display area according to the target parameter and [[the]] a character size of each content in the initial second signal.

For claim 16, Examiner believes this claim should be amended in the following manner:
The information display method according to claim 1, wherein [[the]] a display manner of performing information display on the display interface of the augmented reality device is: 
performing superposed display on the target area of the display device; and/or, 
determining a display area according to the target parameter beyond the target area of the display device for display.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 2, parent claim 1 establishes “a target area of a display device”. Claim 2 goes on to recite “the target area of the augmented reality device”. However, neither claim provides antecedent basis for a “target area of the augmented reality device”. It is unclear if the recited “the target area” is referencing that of the “display device” or the “augmented reality device”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity. For the prior art rejection below, Examiner finds “the target area” here in claim 2 to reference that of the “augmented reality device”. Claims 3-6 depend from claim 2 and inherit the deficiencies of claim 2.
Furthermore, for dependent claim 3, this claim recites the phrase “the target area” and, again, it is unclear and ambiguous which of the “target area of a display device” and “target area of the augmented reality device” is being referenced by the phrase “the target area”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity. For the prior art rejection below, Examiner finds “the target area” here in claim 3 to reference that of the “display device”. Claims 4-6 depend from claim 3 and inherit the deficiencies of claim 3.
Furthermore, for dependent claim 4, parent claim 3 establishes “a foreground process”. Claim 4 goes on to recite the phrase “the current foreground process” which lacks antecedent basis. It is unclear and ambiguous whether “the current foreground process” is the same as the previously established “a foreground process”. Claim 4 goes on to further recite the phrase “the foreground process” and it is unclear and ambiguous whether this phrase refers to the “foreground process” or “the current foreground process”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity. Claim 5 depends from claim 4 and inherits the deficiencies of claim 4.
Furthermore, for dependent claim 5, parent claim 4 establishes “a preset condition”. Claim 5 goes on to similarly recite “a preset condition”. It is unclear and ambiguous whether the “preset condition” of claim 4 is the same as or different from the “preset condition” of claim 5. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
Furthermore, for dependent claim 6, this claim recites the phrase “the target area” and, again, it is unclear and ambiguous which of the “target area of a display device” and “target area of the augmented reality device” is being referenced by the phrase “the target area”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity. For the prior art rejection below, Examiner finds “the target area” here in claim 6 to reference that of the “display device”. 
For dependent claim 9, this claim establishes a first “preset conditions” and a second “preset conditions”. It is unclear and ambiguous whether the first “preset conditions” are the same as or different from the second “preset conditions”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity. Claims 10 and 11 depend from claim 9 and inherit the deficiencies of claim 9.
Furthermore, for dependent claim 10, parent claim 8 establishes “a second search result” and parent claim 9 establishes a “second priority search result”. Claim 10 goes on to recite the phrase “the second search result” and it is unclear and ambiguous to which of the previously established “second search result” and “second priority search result” is being referenced by the phrase “the second search result”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
Furthermore, for dependent claim 11, parent claim 8 establishes “a second search result” and parent claim 9 establishes a “second priority search result”. Claim 11 goes on to recite the phrase “the second search result” and it is unclear and ambiguous to which of the previously established “second search result” and “second priority search result” is being referenced by the phrase “the second search result”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
For dependent claim 13, parent claim 1 establishes “a second signal” and parent claim 12 goes on to establish “the adjusted second signal”. Claim 13 goes on to recite the phrase “the second signal” and it is unclear to which of the first “second signal” and “adjusted second signal” is being referenced by the phrase “the second signal”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.
For dependent claim 14, parent claim 1 establishes “a second signal” and parent claim 12 goes on to establish “the adjusted second signal”. Claim 14 goes on to recite the phrase “the second signal” and it is unclear to which of the first “second signal” and “adjusted second signal” is being referenced by the phrase “the second signal”. Examiner has suggested amendments in the claim objections above to resolve the ambiguity.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. Patent Application Publication 2017/0131964 A1, hereinafter “Baek”) in view of Newman (U.S. Patent Application Publication 2015/0123966 A1).

For claim 1, Baek discloses an information display method (disclosing a method for displaying virtual objects as information (page 1/par. 2)), wherein the method comprises following steps: collecting a visual signal in a target area of a display device by using an augmented reality device (disclosing an augmented reality (AR) device 400 such as AR glasses with a camera 460 for collecting an image as a visual signal of a screen as a target area of an external display device 700 (Figs. 4 and 5; page 6/par. 74-76, page 7/par. 86, and page 14/par. 176 and 184)); judging a user reading scene (disclosing the acquisition of application related information from the external display device to judge a user reading scene for reading an application on the external display device (Fig. 10; page 15/par. 200)); generating a first signal according to the user reading scene (disclosing a digital signal processor for processing signals to implement and carry out the method (page 17/par. 227-228); disclosing the determination of the application of the user reading scene from the application related information as a first signal (Fig. 10; page 15/par. 200)); generating a second signal after processing the first signal (disclosing the generation of a virtual object corresponding to the determined application as a second signal (Fig. 10; page 15/par. 200)); collecting a target parameter of the display device (disclosing the acquisition of a shape of the external display device as a target parameter (Fig. 10; page 15/par. 201)); generating a display signal after fusing the second signal with the target parameter (disclosing the virtual object is combined with the target parameter to generate a display signal for displaying the virtual object at a region set according to the shape of the external display device (Fig. 10; page 15/par. 202)); and performing information display on a display interface of the augmented reality device according to the display signal (disclosing the display of the virtual object by the output interface to a display module of the AR glasses according to the display signal (Figs. 1, 4 and 10; page 3/par. 41-42, page 6/par. 74-76 and page 15/par. 202)).
Baek does not specifically disclose judging a user reading scene according to a visual signal.
However, these limitations are well-known in the art as disclosed in Newman.
Newman similarly discloses a method for displaying virtual objects as information to present augmented reality (page 1/par. 4-6). Newman explains an augmented reality device may collect a visual signal by capturing an image through a camera (page 12/par. 115-116). Newman discloses an augmented reality module judges a user reading scene according to the captured image with optical character recognition by identifying content that is being read by a user to retrieve appropriate virtual objects to be displayed with the identified content to present the augmented reality (page 11/par. 112 and page 12/par. 115-116). It follows Baek may be accordingly modified with the teachings of Newman to utilize a recognition algorithm to judge its user reading scene according to its visual signal.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Baek with the teachings of Newman. Newman is analogous art in dealing with a method for displaying virtual objects as information to present augmented reality (page 1/par. 4-6). Newman discloses its use of a recognition algorithm is advantageous in identifying content within a captured image to appropriately retrieve corresponding virtual objects in presenting augmented reality (page 11/par. 112 and page 12/par. 115-116). Consequently, a PHOSITA would incorporate the teachings of Newman into Baek for identifying content within a captured image to appropriately retrieve corresponding virtual objects in presenting augmented reality. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 2, depending on claim 1, Baek as modified by Newman discloses wherein, the target parameter is the relative position of the display device relative to the augmented reality device (Baek discloses the target parameter as the shape of the external display device may include the relative location or position of the external display device relative to the AR glasses with respect to depth information determined from a depth camera (page 7/par. 81, page 9/par. 111 and page 15/par. 197)); and the target parameter is the size of the display device relative to the target area of the augmented reality device (Baek further discloses the target parameter as the shape of the external display device may include a size of the display device relative to a size of a corresponding virtual object as a target area of the AR glasses (page 15/par. 188 and 200-201 and page 16/par. 205)).

For claim 3, depending on claim 2, Baek as modified by Newman discloses wherein the visual signal comprises: image information of a reality scene in the target area and/or information of a foreground process of the display device (Baek discloses the visual signal as image information of a reality scene of the screen as the target area of the external display device (Figs. 4 and 5; page 6/par. 74-76, page 7/par. 86, and page 14/par. 176 and 184)).

For claim 7, depending on claim 1, Baek as modified by Newman discloses wherein the step of generating the second signal after processing the first signal comprises: analyzing all contents in the first signal (Baek explains the determination of the current application that is being read may involve the analysis of multiple applications executing on the external display device (Fig. 10; page 10/par. 122-126 and page 15/par. 200)); screening out a first target content from all contents (Baek explains a current foreground application may be determined from all of the applications executing on the external display device (Fig. 10; page 10/par. 122-126 and page 15/par. 200)); and generating the second signal according to the first target content (Baek discloses generating the virtual object corresponding to the current foreground application as the second signal (Fig. 10; page 10/par. 122-126 and page 15/par. 200)).

For claim 12, depending on claim 1, Baek as modified by Newman discloses wherein the step of generating the display signal after fusing the second signal with the target parameter comprises: updating the target parameter in real time (Baek explains a location of the shape of a real object is updated in real time where the real object may be the external display device (page 9/par. 111; pages 12-13/par. 156 and 161; and page 15/par. 193 and 200)); adjusting the display position of the second signal according to the target parameter (Baek discloses a display position of the virtual object as the second signal is adjusted the match the movement of the corresponding real object where the real object may be the external display device (page 9/par. 111; pages 12-13/par. 156 and 161; and page 15/par. 193 and 200)); and determining the adjusted second signal as the display signal (Baek discloses the display of the virtual object at the adjusted position as the display signal (page 9/par. 111; pages 12-13/par. 156 and 161; and page 15/par. 193, 200 and 202)).

For claim 16, depending on claim 1, Baek as modified by Newman discloses wherein the display manner of performing information display on the display interface of the augmented reality device is: performing superposed display on the target area of the display device (Baek discloses the AR glasses displays virtual objects overlapping corresponding real objects to perform superimposed display where the real object may be the recognized screen as the target area of the external display device (Fig. 15; page 11/par. 143, page 13/par. 165, and page 15/par. 201-202)); and/or, determining a display area according to the target parameter beyond the target area of the display device for display (Baek further discloses a display area according to the recognized shape as the target parameter may be extended beyond the recognized screen as the target area of the external display device for displaying the virtual object (page 17/par. 222-223)).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et in view of Newman further in view of Wu et al. (U.S. Patent Application Publication 2017/0156589 A1, hereinafter “Wu”).

For claim 6, depending on claim 3, Baek as modified by Newman does not disclose determining a user reading scene represented by image information by using a machine learning algorithm.
However, these limitations are well-known in the art as disclosed in Wu.
Wu similarly discloses a method for judging a user reading scene according to image information obtained by a camera to present information for display on smart glasses in association with the user reading scene (page 1/par. 2 and 13-15). Wu explains its method may utilize machine learning technologies with the image information of the user reading scene to appropriately retrieve content corresponding to the user reading scene for presentation on the smart glasses (page 2/par. 29). It follows Baek and Newman may be accordingly modified with the teachings of Wu to determine its user reading scene represented by its image information by using a machine learning algorithm.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Baek and Newman with the teachings of Wu. Wu is analogous art in dealing with a method for judging a user reading scene according to image information obtained by a camera to present information for display on smart glasses in association with the user reading scene (page 1/par. 2 and 13-15). Wu discloses its use of a machine learning algorithm is advantageous in appropriately determining a user reading scene to retrieve content corresponding to the user reading scene for presentation on smart glasses (page 2/par. 29). Consequently, a PHOSITA would incorporate the teachings of Wu into Baek and Newman for judging a user reading scene according to image information obtained by a camera to present information for display on smart glasses in association with the user reading scene. Therefore, claim 6 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to address any claim objections discussed above in the Detailed Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/Primary Examiner, Art Unit 2613